Citation Nr: 0500512	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  00-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for left ulnar neuropathy, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from December 1945 to May 
1947.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO inter 
alia denied an evaluation in excess of 20 percent for left 
ulnar neuropathy.  The appellant disagreed and this appeal 
ensued.  By a March 2001 decision, the Board denied the 
appeal of that determination.  The appellant sought review by 
the United States Court of Appeals for Veterans Claims 
(Court, or CAVC), which in June 2004 vacated the Board's 
decision and remanded the case for further administrative 
appellate review.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.  


REMAND

In June 2004, the Court issued an Order granting the 
appellant's motion in this case.  That motion had argued VA 
erred in failing to properly notify the appellant of 
information and evidence necessary to substantiate the claim, 
and in failing to provide for a complete medical examination 
of the multiple disabilities affecting the left upper 
extremity.  In a separation motion before the Court, the 
Secretary's counsel had conceded that no document of record 
showed VA satisfied which portion of the information and 
evidence necessary to substantiate the claim would be 
provided by VA and which by the appellant.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claim; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The RO should arrange for a VA 
examination to determine the nature and 
severity of the service-connected left 
ulnar neuropathy disability and all other 
service-connected disabilities affecting 
the left upper extremity.  Send the 
claims folder to the physician for 
review; any report written by the 
physician should specifically state that 
such a review was conducted.  After 
reviewing the available medical records 
and examining the appellant, ask the 
physician to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - on the nature of 
the current residuals.  Ask the 
physicians to indicate the extent or 
limitation of motion of the left wrist, 
elbow, and shoulder; the presence and 
effect of any ankylosis or degenerative 
changes affecting the left wrist, elbow, 
and shoulder; any additional functional 
loss due to pain on use of the left 
wrist, elbow, and shoulder; and the 
effect of these findings on the 
appellant's employability.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



